Citation Nr: 0026227	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for ischemic heart 
disease.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had World War II service and was a prisoner of 
war (POW) of the Japanese government from December 10, 1941 
to September 24, 1942.  

This appeal arose from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (RO).  

In July 1999, the veteran wrote a letter to the Board which 
indicated that he wishes to seek service connection for 
hearing loss, a psychiatric disability and an eye disability.  
These matters have not been adjudicated by the RO and the 
Board is therefore without jurisdiction to consider them.  
See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.200 
(1999).  These claims are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The RO notified the veteran of the denial of his claim of 
entitlement to service connection for lung disease in October 
1998.  The veteran's NOD with respect to that decision was 
received in August 2000.

2.  The preponderance of the evidence shows that the veteran 
did not experience localized edema during the period of his 
captivity as a POW of the Japanese government from December 
10, 1941 to September 24, 1942.  

3.  The veteran's ischemic heart disease was first manifested 
in 1987; no medical evidence indicates that the veteran's 
ischemic heart disease is related to service.


CONCLUSIONS OF LAW

1.  The veteran failed to file a timely NOD regarding the 
RO's October 1998 denial of service connection for lung 
disability, and this issue is not properly before the Board 
for appellate review.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).

2.  Ischemic heart disease may not be presumed to have been 
incurred or aggravated in service based on the veteran's 
internment as a POW by the Japanese government during World 
War II, was not the result of disease or injury which was 
incurred or aggravated in service, and may not be presumed to 
have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113  (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
lung disability and for ischemic heart disease. 

In the interest of clarity, the two issues on appeal will be 
addressed separately.  With respect to each issue, the 
factual background of will be reviewed; the pertinent law and 
VA regulations will be discussed; and finally the Board will 
analyze the veteran's claim and render a decision.

Entitlement to service connection for a lung disability.

Factual Background

In an October 7, 1998 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
ischemic heart disease and lung disability.  The veteran was 
notified of this decision and of his appellate rights in a 
letter dated October 26, 1998.  

In November 1998, the veteran submitted a Notice Of 
Disagreement (NOD) regarding the denial of entitlement to 
service connection for ischemic heart disease.  The claimed 
pulmonary disability was not mentioned.

In January 1999, the RO issued a Statement of the Case (SOC) 
which addressed the matter of entitlement to service 
connection for ischemic heart disease.  In February 1999, a 
Substantive Appeal (VA Form 9) was received from the veteran 
with respect to the issue of entitlement to service 
connection for ischemic heart disease.  No mention was made 
of the matter of entitlement to service connection for a lung 
disability.  

In July 1999, the veteran sent a letter to the Chairman of 
the Board.  No mention was made of lung disability.

In August 2000, the Board wrote the veteran a letter advising 
him that it appeared as though he did not file a NOD or a 
substantive appeal with respect to the RO's October 1998 
determination denying service connection for lung disability.  
The veteran was further advised of the Board's intent to 
address this matter of pursuant to legislative authority 
which indicates that Board jurisdiction is constrained to 
matters over which appellate review has been initiated with a 
notice of disagreement and completed by a substantive appeal.  
The Board provided the veteran with information derived from 
the provisions of 38 C.F.R. §§ 20.201, 20.202, and 20.203 and 
advised him that it intended to consider the matter of 
whether a NOD and/or a Substantive Appeal was timely received 
as to the issue of entitlement to service connection for lung 
disease.  The veteran was further advised him that he had 60 
days to present written argument or to request a hearing on 
the matter of timely receipt of a NOD or Substantive Appeal.  

In an August 21, 2000 letter, the veteran responded by 
asserting, in essence, that he had lung disease due to 
tobacco use in World War II.  In an August 24, 2000 letter, 
he stated that he had lung problems during World War II, and 
that he did not know if tobacco use was involved.  The 
veteran also sent VA a copy of the January 1999 Statement of 
the Case concerning his appeal of the denial of service 
connection for ischemic heart disease.  He underlined the 
words "emphysema" and "chronic bronchitis" which had been 
mentioned by the RO in its summary of evidence in the 
Statement of the Case.

Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
NOD and completed by a Substantive Appeal after a SOC has 
been furnished.  See 38 C.F.R. § 20.200 (1999).

A NOD defined as a written communication from a claimant or 
the representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result. While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  See 38 C.F.R. § 20.201 (1999); see also EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory 
duty to assist means that VA must liberally read all 
documents or oral testimony submitted to include all issues 
presented]; Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) 
[VA is obligated to consider all issues reasonably inferred 
from the evidence of record].

Except determination to him.  Otherwise that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
will be presumed to be same as the date of that letter date 
of notice of the determination of the agency of original 
jurisdiction.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1999).  Notice for VA purposes is a written notice 
sent to the claimant's latest address of record. 38 C.F.R. § 
3.1(q) (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, he or she is statutorily barred from 
appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  The filing of a timely NOD "is a prerequisite to 
the Board's proper exercise of jurisdiction over a claim."  
Rowell v. Principi, 4 Vet. App. 9, 17 (1993); see also Mason 
v. Brown, 8 Vet. App. 44, 54 (1995). An application for 
review on appeal shall not be entertained by the Board unless 
it is in conformity with the provisions set forth above.  See 
38 U.S.C.A. § 7108 (West 1991).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown. In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown. Where an extension is requested after expiration 
of a time limit, the action required of the claimant or 
beneficiary must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  See 38 C.F.R. § 3.109(b) 
(1999).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the veteran for the 
Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  See  
VAOPGCPREC 9-99 (August 18, 1999) [addressing the matter of 
dismissals of appeals based on the filing of untimely 
substantive appeal].  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  Id.  

Analysis

Although VAOPGCPREC 9-99 concerned due process considerations 
in cases involving the question of timeliness of a 
substantive appeal, the Board believes that the situation 
presented in this case is analogous.  Therefore, as indicated 
in the factual background above, the Board notified the 
veteran of possible defects in his appeal in August 2000.  
The veteran has responded.  

After having carefully reviewed the record, The Board 
concludes that the veteran failed to file a timely NOD as to 
the RO's October 1998 denial of service connection for lung 
disease.  The first communication received from him which 
arguably could reasonably be considered to be a NOD was dated 
in August 2000 and received in September 2000, which is more 
than a year after he was notified, in October 1998, of the 
RO's decision denying service connection for lung disease and 
of his right to appeal it.  See 38 U.S.C.A. § 7015; 38 C.F.R. 
§ 20.302.

The veteran's November 1998 communication reasonably 
constituted a NOD only as to the RO's denial of service 
connection for ischemic heart disease.  It did not mention 
lung disease or disagreement with the RO's determination 
concerning the claim for service connection for lung disease.  
It is clear from a reading of 38 U.S.C.A. § 7105 that 
disagreement must be expressed as to each and every 
determination which is made in order for Board jurisdiction 
to derive. In other words, disagreement must be expressed 
with more than one issue if jurisdiction is to be derived for 
those other issues.  The veteran reasonably expressed 
disagreement in November 1998 only as to the denial of 
service connection for ischemic heart disease. 

The veteran alluded to the fact that the RO issued the 
veteran a Statement of the Case which contained the words 
"dyspnea", "emphysema" and "chronic bronchitis".  It is 
clear that such was mentioned in the SOC merely as part of 
summarization of the evidence  which was pertinent to the 
RO's determination on the claim for service connection for 
ischemic heart disease [see 38 U.S.C.A. § 7105(d)(1)(A)].  
The SOC pertinently did not list service connection for a 
pulmonary or lung condition as an issue.  Therefore, there is 
no indication that the RO interpreted the veteran's November 
1998 statement as a NOD as to its denial of service 
connection for a lung disability.

No communication from the veteran received within a year of 
the October 1998 notice letter constitutes a NOD with respect 
to the denial of service connection for lung disease, since 
none meets the requirements of the law and regulation.  See 
38 C.F.R. § 20.201 (1999).  The veteran's February 1999 
substantive appeal does not disagree with, or even mention, 
the determination denying service connection for lung 
disease, and neither does his July 1999 letter to the 
Chairman of the Board.  

The veteran in his August 2000 communication to the Board 
does not indicate how or why any of his communications with 
VA within a year of VA's October 1998 notice letter would 
constitute a NOD.

Pursuant to 38 C.F.R. § 3.109 (1999), time limits for filing 
may be extended in some case on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  In this 
case, the veteran has provided no basis for finding that good 
cause exists.

In summary, for the reasons and bases set forth above, the 
Board finds that the veteran failed to submit a timely Notice 
of Disagreement regarding the RO's October 1998 denial of his 
claim of entitlement to service connection for a lung 
disability.  See 38 U.S.C.A. § 7105(b).  As noted above, the 
law provides that an application for review on appeal shall 
not be entertained unless it is in conformity with the law.  
38 U.S.C.A. § 7108.  Because the veteran failed to submit a 
timely Notice of Disagreement, the Board finds that he has 
not complied with the legal requirements for perfecting an 
appeal.  See 38 U.S.C.A. § 7105(b).  Thus, the Board is 
without jurisdiction as to this issue, and veteran's claim of 
entitlement to service connection for a lung disability is 
accordingly dismissed.

Entitlement to service connection for ischemic heart disease

Factual background

Service personnel records which are contained in the 
veteran's claims folder indicate that he was a POW of the 
Japanese government from December 10, 1941 to September 24, 
1942.  

The veteran was treated for conjunctivitis in May 1945 and he 
was hospitalized for malaria in July 1945.  At the time of 
his treatment for malaria in July 1945, the veteran's heart 
and extremities were normal.  He was diagnosed with and 
treated for cerebral type malaria.

In a sworn November 1945 PA AGO Form 23, Affidavit for 
Philippine Army Personnel, the veteran reported having 
dysentery just after his POW repatriation, and eye trouble in 
May 1945.  He did not report experiencing beriberi, heart or 
circulatory trouble, or localized edema of the extremities 
during his captivity as a POW.

In September 1986, the veteran requested a VA POW protocol 
examination.  
In March 1987, he filed a VA Form 21-526, requesting VA 
compensation benefits.  With that submission, he furnished a 
private medical record which contains a September 1985 entry 
which indicated that his blood pressure was 110/80.  The same 
private medical record indicated in June 1986 that 
neurocirculatory asthenia was suspected.  

In April 1987, the veteran completed and signed a VA Form 10-
0048, Former POW Medical History.  He stated that he had had 
grave duty at Camp O'Donnell and that he was nervous at the 
time and that that might have been the cause of his 
nervousness and high blood pressure/heart disease which were 
currently being diagnosed.  He indicated that he had had 
beriberi during captivity; he denied having swelling in his 
joints, legs, and/or feet during captivity.  In a space to be 
used to make any additional comments, he stated, "I cannot 
think any for comments."

On VA former POW examination in April 1987, the veteran 
reported that he had had palpitations on and off since 1942, 
that he was diagnosed with heart disease in 1969, and that he 
was on medication prescribed by a private physician for 
hypertension.  Clinically, his blood pressure was 200/100.  A 
chest X-ray revealed arteriosclerotic changes in the thoracic 
aorta.  The diagnosis was essential hypertension.

In an April 1987 VA psychosocial evaluation report, it was 
noted that the veteran reported experiencing beriberi during 
his POW internment.  In May 1997, the veteran applied for VA 
compensation benefits again.  In doing so, he stated that all 
of his diseases, including heart disease, were caused by 
smoking, because he was provided with four cartons of 
cigarettes.

A February 1997 letter from a private physician states that 
the veteran had previously been under his medical care, and 
that he currently had hypertension and mitral valve prolapse.  
A March 1998 private medical record states that the veteran 
had been treated on and off for chest pain and dyspnea from 
1985 to present, and that the diagnoses were emphysema and 
chronic bronchitis secondary to tobacco use.  

A March 1998 VA Form 10-0048, Former POW Medical History, 
which was signed by the veteran is of record.  In it, the 
veteran denied having had beriberi during captivity, as well 
swelling of his legs and/or feet.  On VA examination in March 
1998, the veteran reported that he had not smoked since 1985, 
and that he had had hypertension since 1985.  The diagnoses 
were arteriosclerotic heart disease with an old anteroseptal 
wall myocardial infarction.

In the RO's October 1998 rating decision, which forms the 
basis of this appeal, the RO explained as part of its reasons 
for its decision to deny service connection for beriberi 
heart disease on a POW basis, the fact that the veteran's 
service medical records were negative for heart disease, that 
his in-service processing affidavit was negative for 
notations of complaints, findings, or treatment for a heart 
disorder, and that he reportedly did not suffer from swelling 
of his legs and feet in captivity according to the 
information he had provided on his VA Forms 10-0048, Former 
POW Medical History.

In November 1998, the veteran filed a NOD with the RO's 
determination as to service connection for ischemic heart 
disease on the basis of his having been a POW during service.  
He stated that he had made a "clerical error" in his VA 
Form 10-0048, Former POW Medical History.  In essence, he 
stated that he had in fact experienced swelling of his legs 
and/or feet during his captivity, and he now had beriberi 
heart disease caused by such swollen legs and feet during 
captivity.  

In the veteran's February 1999 VA Form 9, he again 
essentially asserted the "clerical error" he had made on 
his VA Form 10-0048, and he said that when he was released 
from Camp O'Donnell, he still had swollen legs and feet.  He 
stated that his psychosis and/or depressive neurosis had 
caused him to indicate as he did concerning swollen legs and 
feet in his March 1998 VA Form 10-0048.  Therefore, he urged 
that the response he gave on his VA Form 10-0048 be changed 
to a "yes" response, that is, he did experience swollen 
legs and/or feet during his captivity.  Furthermore, he 
indicated that he did not wish to pursue an appeal regarding 
the RO's determination that ischemic heart disease was not 
warranted on the basis of in-service tobacco use.  

Pertinent law and regulations

Service connection - in general

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1999).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Service connection - POW presumptions

Certain enumerated diseases may be service-connected if 
manifested by a former POW who was interned or detained for 
not less than 30 days to a degree of 10 percent or more at 
any time after discharge even though there is no record of 
such disease during service.   Such enumerated POW 
presumptive diseases do not include cardiovascular disease, 
except for beriberi heart disease, which covers ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  38 C.F.R. § 3.309(c) (1999).

Well groundedness

The initial inquiry is whether any claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible." 
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  


Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

As indicated above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (medical and some lay evidence); and of 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

In this case, the veteran's claim for service connection for 
ischemic heart disease is well grounded.  There is much 
competent medical evidence of record indicating that  
cardiovascular disease presently exists.

With respect to in-service incurrence, in light of the 
regulatory definition of beriberi heart disease, namely, to 
include an ischemic heart disease which is present in a 
former POW who experienced localized edema during captivity, 
and the veteran's assertions concerning his experiencing 
localized edema during captivity, the second prong of the 
Caluza well groundedness test is met.  The veteran, even 
though he is a layperson, is capable of indicating whether he 
had swelling of his lower extremities in service.  This is a 
fact about which a layperson is capable of witnessing and 
testifying competently.  See Falzone v. Brown, 8 Vet. App. 
398, 405-6 (1995).  

The third prong of the Caluza well groundedness test is 
similarly met, based on the statutory POW presumption.  See 
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Since all three prongs of the Caluza well groundedness test 
are met, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
evidence pertinent to the claim, as required by 
38 U.S.C.A. § 5107(a).  The Board finds that the statutory 
duty of the VA to assist the veteran in the development of 
his claim has been fulfilled.  In particular, reports 
pertaining to the veteran's service and reports of VA 
examinations, hospital reports and other medical evidence 
have been associated with the veteran's claims folder. The 
Board is aware of no pertinent evidence which has not been 
obtained, and the veteran has pointed to no such evidence. 
Accordingly, the Board concludes that VA's statutory duty to 
assist has been met as to this issue.

In March 1999, the RO wrote the veteran, advising him that 
his appeal was being certified to the Board, and that the 
time within which he could submit additional evidence 
concerning the appeal was limited to 90 days from the date of 
that letter.  He was referred to the provisions of 
38 C.F.R. § 20.1304 for further details.  In September 2000, 
an affidavit which was jointly signed by the veteran and 
another individual, which was dated in May 1999 and notarized 
in December 1999, was received by the Board.  This affidavit 
was not accompanied by a waiver of RO consideration.  No 
motion for Board acceptance of additional evidence for good 
cause was submitted with the evidence.  See 38 C.F.R. 
§ 20.1304 (1999).

Since the recently submitted affidavit is untimely, and good 
cause for such untimely submission has not been demonstrated, 
the Board will not consider it.   Pursuant to the provisions 
of 38 C.F.R. § 20.1304(b), the affidavit is referred to the 
RO.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. § 
7104(a). When there is an approximate balance of  evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of proof for adjudicating a claim on its merits, set out in 
the paragraph immediately above, is necessarily higher.  All 
evidence, not just evidence favorable to a veteran's claim, 
must be evaluated by the Board in a merits determination.  In 
addition, while a veteran's assertions are presumed credible 
for the limited purpose of ascertaining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19, 21 (1993), 
the presumption of credibility does not extend beyond that 
predicate determination.  See, e.g. Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993).  The Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).

In Caluza v. Brown, 7 Vet. App. 498, 511 (1995), the Court 
stated:  

Credible testimony is that which is plausible or 
capable of being believed.  See Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971) 
(citing Lester v. State, 370 S.W.2d 405, 408 
(1963)); see also Weliska's Case, 131 A. 860, 862 
(Me. 1926); Erdmann v. Erdmann, 261 P.2d 367, 369 
(Mont. 1953) ("A credible witness is one whose 
statements are within reason and believable . . . 
."). The term "credibility" is generally used to 
refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575 
(1985) ("only the trial judge can be aware of the 
variations in demeanor and tone of voice that bear 
so heavily on the listener's understanding of and 
belief in what is said"); NLRB v. Walton 
Manufacturing Co., 369 U.S. 404, 408 (1962) (trier 
of fact "sees the witnesses and hears them 
testify, while the [NLRB] and the reviewing court 
look only at cold records"); Jackson v. Veterans 
Admin., 768 F.2d 1325, 1331 (Fed. Cir. 1985) 
(trier of fact has opportunity to observe 
"demeanor" of witness in determining credibility).

The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad 
character.  See State v. Asbury, 415 S.E.2d 891, 
895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 
415, 417 (Fed. Cir. 1993) (testimony was impeached 
by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of 
remembering specific dates of events that happened 
. . . long ago"); Mings v. Department of Justice, 
813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior 
written statements).  Although credibility is 
often defined as determined by the demeanor of a 
witness, a document may also be credible evidence.  
See, e.g., Fasolino Foods v. Banca Nazionale Del 
Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 1991); 
In Re National Student Marketing Litigation, 598 
F. Supp. 575, 579 (D.D.C. 1984). 

... (T)he Court holds that certain restrictions 
apply in the determination by the BVA whether a 
veteran's "lay or other evidence" is 
"satisfactory", i.e., "credible". d 
affidavits submitted on behalf of the veteran.  In 
determining whether documents submitted by a 
veteran are "satisfactory" evidence under section 
1154(b), a VA adjudicator may properly consider 
internal consistency, facial plausibility, and 
consistency with other evidence submitted on 
behalf of the veteran. 

The Court in Caluza noted that under the facts therein, the 
Board's determination that lay evidence was not credible and, 
therefore, not satisfactory was acceptable.  The Board had 
cited internal inconsistencies in the lay statements, the 
fact that a 1945 medical examination did not note any leg 
wound (the claim was for residuals of a shell-fragment wound 
to his right leg allegedly incurred during combat), and the 
statement in a 1947 affidavit from the veteran that he had 
not received any wounds in service. 

As a final preliminary matter, the Board notes that the 
veteran originally claimed that he had heart disease because 
he was given four cartons of cigarettes.  The implication was 
that he received these cigarettes during his service as part 
of the United States military, although the veteran did not 
specifically indicate this.  The implication also was that 
the veteran smoked the cigarettes contained in these four 
cartons during his military service.  

While the veteran stated in his February 1999 VA Form 9 that 
he wished to withdraw that assertion, the Board will briefly 
address that contention.  There is no competent medical 
evidence of record showing that any claimed in-service 
tobacco use by the veteran caused him to have ischemic heart 
disease, which was first objectively diagnosed in April 1987.  
While one private physician in March 1998 stated that the 
veteran had emphysema and chronic bronchitis due to tobacco 
use, this is no a medical opinion as to whether or not 
smoking, much less in-service smoking, resulted in ischemic 
heart disease.  Accordingly, based on the veteran's 
withdrawal of the contention and the lack of any evidence in 
support thereof, the contention as to smoking will not be 
addressed further.  

Discussion

i.  POW presumption

The evidence indicates that the veteran has ischemic heart 
disease, and that he was a POW during service.  Beriberi 
heart disease is defined by regulation as including ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  The veteran has recently indicated 
that he did experience both beriberi and localized edema 
during captivity.  Thus, if the veteran's statements are 
accepted, he meets the presumptive requirement of the 
regulation, discussed above.  

The preponderance of the credible evidence, however, 
indicates that the did not experience localized edema during 
captivity.  The matter of what constitutes credible evidence 
has been discussed in general in the section immediately 
above.  

In the veteran's sworn November 1945 Affidavit for Philippine 
Army Personnel, he did not indicate that he had had beriberi 
or edema when he was asked to list all illnesses and injuries 
which he had had since December 1941.  He did indicate that 
he had had other problems, and there was some support for 
such other problems in the service medical records, 
suggesting that he conscientiously attempted to accurately 
complete the affidavit.  Furthermore, after repatriation 
following captivity, he was treated for eye problems and 
malaria; in July 1945, his heart and extremities were found 
to be normal.  No localized edema was found or reported by 
the veteran at that time.

In the veteran's April 1987 Former POW Medical History, he 
denied once again having had swelling in his extremities 
during captivity.  He did report symptoms of heart disease.  
In his March 1998 Former POW Medical History, the veteran 
once again denied having swelling of his legs and/or feet 
during captivity.  

It was not until after the veteran found out, in October 
1998, that his claim for service connection for ischemic 
heart disease had been denied because there was no evidence 
that he had experienced swelling of his legs or feet during 
captivity that he indicated otherwise.  At that point, he 
changed his history and began to report swelling, over 50 
years after the purported fact.  The Board does not view this 
sea change in his story as being merely coincidental.  
Rather, the conclusion which may be drawn is that the change 
occurred because the veteran realized that edema was 
necessary in order for VA benefits to be awarded.  

The Board views the situation in this case as being 
fundamentally different from the usual situation in which a 
claimant is informed by VA that additional evidence is 
required to grant his claim, and the claimant supplies such 
evidence.  There is no "blank slate" here.  As noted by the 
Board above, the veteran was on record in the past as 
specifically denying edema.  The recent change in his story 
is not merely an attempt to fill in a missing piece of 
evidence but rather an attempt to change evidence already of 
record.

There is no credible evidence that the veteran in fact 
experienced localized edema during captivity.  He did not 
report edema in the sworn statement he made in November 1945, 
and he specifically denied edema in signed statements he made 
in April 1987 and in March 1998.  He provided other pertinent 
information at each of those times, suggesting that he was 
conscientiously attempting to choose the correct answers and 
to provide accurate information about the questions he was 
being asked.  On the other hand, there is motivation for the 
recent change in his story, based on his being informed that 
his claim for VA benefits may depend on the presence of edema 
during service. 

There veteran has made the interesting argument that his 
answers to official questions in 1945, 1987 and 1998 were 
somehow due to a psychiatric disability.  The implication is 
that the recent change in story is somehow due a remission in 
to his purported psychiatric affliction.  There is however, 
no evidence that a psychiatric disability existed, much less 
affected the veteran's ability to respond to questions in 
1945, 1987 and 1998. VA examined the veteran on two occasions 
and found that he had no mental disability present.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Noting the Board's "inherent fact-finding 
authority," the Federal Circuit discussed "the considerable 
body of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte, when 
making its factual findings."  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997).

In light of the entire record, the veteran's recent change in 
his statement is not credible.  The preponderance of the 
evidence, including in particular the 1945 medical and other 
evidence, establishes that the veteran did not have localized 
edema during captivity.  The Board has taken the 
circumstances of the veteran's  confinement into 
consideration.  See 38 C.F.R. § 3.304(e) (1999).  However, 
these is no evidence demonstrating edema during service 
except the veteran's recent statements.  The veteran's recent 
statements that he did experience localized edema during 
captivity are outweighed by his prior inconsistent 
statements.  

Further, based on the above the Board concludes that the 
prisoner of war presumption found in 38 C.F.R. § 3.309(c) is 
rebutted.  See 38 C.F.R. § 3.307(d).  The prisoner of war 
presumption for beriberi heart disease, to include ischemic 
heart disease in a former POW "who had experienced localized 
edema during captivity" is rebutted by all of the probative 
evidence of record, which as discussed above indicates that 
the veteran did not experience localized edema during his 
captivity.    

ii. Direct service connection

In Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
the United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.

In this case, the objective medical evidence does not show 
that the veteran's ischemic heart disease was manifested any 
earlier than April 1987, nor dos the medical evidence show 
that such heart disease was related to any incident of 
service origin.

Specifically, with respect to the 38 C.F.R. § 3.309(a) 
presumption, the evidence does not show that the veteran 
manifested ischemic heart disease to a degree of 10 percent 
within a year of service discharge.  Ischemic heart disease 
was first objectively shown in April 1987, which was decades 
after service discharge.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for ischemic heart disease.  The benefit sought on 
appeal is accordingly denied.


ORDER

As the veteran did not file a timely notice of disagreement 
to the RO's October 1998 denial of his claim of entitlement 
to service-connection for lung disease, this issue is not 
properly before the Board for appellate review and is 
accordingly dismissed.

Entitlement to service connection for ischemic heart disease 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


- 3 -


